Citation Nr: 1000853	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-37 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
endometriosis with left hemorrhagic cyst, left oophorectomy, 
and right salpingectomy and postoperative scar with 
thrombocythemia (gynecological disability). 

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee retropatellar pain syndrome with ganglion cyst 
(left knee RPS disability).  

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee laxity. 

4.  Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome (right knee RPS 
disability).  

5.  Entitlement to an evaluation in excess of 10 percent for 
right knee laxity. 

6.  Entitlement to an evaluation in excess of 10 percent for 
right ankle sprain with shin splints (right ankle sprain 
disability).  

7.  Entitlement to an evaluation in excess of 10 percent for 
right ankle laxity. 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted the Veteran a 
30 percent rating for a gynecological disability, effective 
October 22, 2004, and continued her 10 percent ratings for a 
left knee RPS disability, left knee laxity, a right knee RPS 
disability, right knee laxity, a right ankle sprain 
disability, and right ankle laxity. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2009).

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing at the RO in March 2009.  
A transcript of the hearing is of record.

The issues of entitlement to an evaluation in excess of 30 
percent for a gynecological disability and right ankle sprain 
and laxity disabilities are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left and right knee RPS disabilities and left 
and right knee laxity disabilities are not manifested by 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion, symptomatic removal of semilunar cartilage, 
genu recurvatum, a compensable degree of limitation of 
motion, or impairment of the tibia and fibula.  Nor do any of 
the Veteran's various knee disabilities individually involve 
two or more major or minor joints.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee retropatellar pain syndrome with ganglion cyst 
(left knee RPS disability) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 
5014, 5256, 5257, 5258, 5260, 5261, 5262, and 5263 (2009).

2.  The criteria for a rating in excess of 10 percent for 
left knee laxity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256, 
5257, 5258, 5260, 5261, 5262, and 5263 (2009).

3.  The criteria for a rating in excess of 10 percent for 
right knee retropatellar pain syndrome (right knee RPS 
disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5014, 5256, 
5257, 5258, 5260, 5261, 5262, and 5263 (2009).

4.  The criteria for a  rating in excess of 10 percent for 
right knee laxity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256, 
5257, 5258, 5260, 5261, 5262, and 5263 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice by 
letters dated in December 2005 and January 2006, and post-
adjudication notice by letter dated in July 2006.  While 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006) was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an October 2006 statement of the case (SOC), 
and February 2007, April 2008, November 2008, and November 
2009 supplemental statements of the case (SSOCs), following 
the provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim, 
and the relative duties of VA and the claimant to obtain 
evidence.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the severity of her service 
connected disabilities.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks higher evaluations for her knee 
disabilities, and claims that her knee pain is so bad she can 
barely move her legs and her knees give out causing her to 
fall.  
In August 2004, the RO granted service connection for a right 
knee RPS disability, assigning a 10 percent evaluation 
effective April 4, 2004, under 38 C.F.R. § 4.71a, DC 5099-
5014.  In August 2004, the RO granted service connection for 
a left knee RPS disability, assigning a 10 percent evaluation 
effective April 4, 2004, under 38 C.F.R. § 4.71a, DC 5015-
5014.  In August 2004, the RO granted service connection for 
left and right knee laxity, assigning separate 10 percent 
evaluations effective April 4, 2004, under 38 C.F.R. § 4.71a, 
DC 5257.  The RO continued the Veteran's current 10 percent 
ratings for left and right knee laxity under 38 C.F.R. § 
4.71a, DC 5257, and continued her current 10 percent ratings 
for left and right knee RPS disabilities under 38 C.F.R. § 
4.71a, DC 5014-5260, in the rating decision currently on 
appeal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.97.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The knee can be rated under Diagnostic Codes 5256-5263.  38 
C.F.R. § 4.71a.  Assigning multiple ratings for the Veteran's 
left knee disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, as has been done in this Veteran's 
case, lateral instability and degenerative arthritis of the 
knee may be rated separately under DCs 5257 and 5003.  
VAOPGCPREC 23-97 (1997); but see 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  The Board has also considered whether 
separate ratings may be granted based on limitation of 
flexion (DC 5260) and limitation of extension (DC 5261) of 
the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 
59990 (2004).  

Diagnostic Code 5014, osteomalacia, is to be rated under 
Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 
4.71a.  

When range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion that is affected by degenerative arthritis or any 
of the conditions listed in DCs 5013-5024, expect 5017.  See 
38 C.F.R. § 4.71a, DC 5003.  The Veteran's left and right 
knee RPS disabilities currently receive separate 10 percent 
ratings under Diagnostic Codes 5003 and 5014, as discussed 
below, there is no evidence of record indicating that either 
of the Veteran's knees warrant a compensable rating under the 
ratings for limitation of motion.  See 38 C.F.R. § 4.71a, DCs 
5003, 5014, 5260-5261.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003.  
The Veteran's various knee disabilities are each receiving 10 
percent ratings and individually involve only her left or 
right knee, and not two or more major or minor joints, and 
therefore she is not entitled to a 20 percent evaluation 
under DC 5003 for any of her knee disabilities.  

A VA examination was conducted in February 2006.  The Veteran 
complained that her right and left knees have constant mild 
ache and that she has episodes of flare-up causing sharp 
pain.  She reported swelling, giving way laterally, lack of 
endurance, and fatigability.  There is limitation in 
mobility, particularly walking.  A physical examination 
revealed that the Veteran's right knee had tenderness and no 
swelling or eythema.  Flexion of 0 to 135 degrees, with pain 
beginning at 120 degrees and ending at 30 degrees.  With 
repetitive flexion, there is no limitation noted.  Extension 
to 0 degrees.  During acute flare ups there is probably no 
limitation of motion.  The examiner noted that the Veteran's 
right knee is stable and varus and valgus stress are 
negative.  A physical examination of the Veteran's left knee 
revealed that she had flexion of 0 to 135 degrees, with pain 
beginning at 120 degrees and ending at 30 degrees.  With 
repetitive flexion, there is no limitation.  Extension is to 
0 degrees.  During acute flare ups there is probably no 
limitation of motion.  The examiner noted that the Veteran's 
left knee is stable and varus and valgus stress are negative.  
There was no swelling, eythema, or tenderness.  Following x-
rays of the bilateral knees it was noted that there was no 
abnormality, and diagnoses of mild retropatellar pain 
syndrome, right knee, with no evidence of laxity and mild 
retropatellar pain syndrome, left knee, with ganglion cyst 
and no evidence of laxity, were given.  

August 2006 VA treatment records note that the Veteran 
complained of chronic left knee pain.  She reported a history 
of effusion, but there was no suggestion of instability.  A 
physical examination revealed a range of motion of 0 to 135 
degrees, and no laxity on valgus.  A diagnosis of chronic 
left knee pain was given.  

A VA examination was conducted in August 2009.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported that she had to ice her right knee and that she uses 
a brace for her right knee.  The Veteran reported that she 
had pain and stiffness in both knees, but no deformity, 
giving way, instability, weakness, or incoordination.  She 
uses a brace.  A physical examination revealed that the  
Veteran's gait was normal, that the Veteran's right and left 
knees had no crepitation, no grinding, and no instability.  
The Veteran's right and left knee had flexion of 0 to 135 
degrees and extension to 0 degrees.  The examiner noted that 
after three repetitions of motion, pain limited flexion to 
132 degrees in the left and right knees, but that extension 
was still to 0 degrees.  There was no ankylosis.  Diagnoses 
of right and left knee laxity and retropatellar pain syndrome 
by past history and clinical evaluation were given.  The 
examiner noted that none of the Veteran's knee disabilities 
had any significant effect on her usual occupation or daily 
activities.  

The Veteran has never been diagnosed with, nor is there any 
medical evidence of record indicating, ankylosis of either 
the left or right knee, dislocated semilunar cartilage, 
symptomatic removal of semilunar cartilage, impairment of the 
tibia and fibula, or genu recurvatum.  Therefore, DCs 5256, 
5258, 5259, 5262, and 5263 are not for application.  See 38 
C.F.R. § 4.71a.

Under DC 5257, the diagnostic code under which the Veteran's 
right and left laxity disabilities are currently rated, 
recurrent subluxation or lateral instability may be rated at 
10 percent, 20 percent, or 30 percent, depending on severity.  
The February 2006 and August 2009 VA examination reports 
clearly show that the Veteran has no instability in either of 
her knees.  There is no medical evidence of record indicating 
that the Veteran has any degree of subluxation or lateral 
instability.  Notwithstanding this, the RO has assigned 10 
percent ratings under this code, and the Board will not 
disturb them.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  Id. Under DC 5261 when 
the leg has extension limited to 10 degrees, a 10 percent 
rating is warranted, and extension limited to 15 degrees 
warrants a 20 percent rating.  Id.  The February 2006 VA 
examination report notes that the Veteran's right and left 
knees have 0 to 135 degrees of flexion, with pain beginning 
at 120 degrees and ending at 30 degrees, and extension to 0 
degrees.  This examination report notes only that the 
Veteran's left and right knees are painful from 120 to 30 
degrees of flexion, but in no way indicates that this pain 
results in loss of motion to 30 degrees.  Nor would a 
conclusion that the Veteran has flexion limited to 30 degrees 
be supported by the other medical evidence of record.  The 
August 2006 VA treatment report notes a range of motion of 0 
to 135 degrees, and the August 2009 VA examination notes that 
after three repetitions pain limits flexion from 0 to 132 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II reflects that normal flexion and extension of a knee is 
from zero degrees of extension to 140 degrees of flexion.  
The medical evidence of record clearly indicates that the 
Veteran's right and left knees do not have flexion limited to 
30 degrees and thus a 20 percent rating for her left and 
right knee disabilities is not warranted under DC 5260, nor 
is extension limited to 10 degrees, and her right and left 
knee disabilities do not warrant a compensable rating under 
DC 5260 or DC 5261.

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected knee disabilities, 
as indicated in the above discussions.  See DeLuca, supra.  
The Veteran's complaints of pain during her VA examinations, 
and the examiner's observations of pain and painful motion, 
were considered in the level of impairment and loss of 
function attributed to her disabilities.  

At no time during the pendency of this claim has any of the 
Veteran's right or left knee disabilities met or nearly 
approximated the respective criteria for a rating in excess 
of 10 percent, and staged ratings are not for application.  
See Hart, 21 Vet. App. at 505.  

The Veteran genuinely believes that the severity of her left 
and right knee disabilities merit higher ratings.  However, 
as a layperson, lacking in medical training and expertise, 
the Veteran cannot provide a competent opinion on a matter as 
complex as the severity of her service-connected 
disabilities, and her views are of no probative value.  And, 
even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed 
opinions provided by the VA medical professionals, which show 
that the criteria for ratings in excess of 10 percent for her 
left and right knee RPS disabilities and left and right knee 
laxity have not been met.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Gilbert, 1 Vet. App. 49; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.  
The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings for a 
left knee RPS disability, a right knee RPS disability, left 
knee laxity, and right knee laxity are not warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability. 38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result solely of her various knee 
disabilities.  


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee retropatellar pain syndrome with ganglion cyst (left 
knee RPS disability) is denied.  

Entitlement to an evaluation in excess of 10 percent for left 
knee laxity is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right knee retropatellar pain syndrome (right knee RPS 
disability) is denied.  

Entitlement to an evaluation in excess of 10 percent for 
right knee laxity is denied. 





REMAND

The Veteran seeks an initial rating in excess of 30 percent 
for a gynecological disability and ratings in excess of 10 
for a right ankle sprain disability and right ankle laxity.  

VA's duty to assist a claimant includes obtaining medical 
records and providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4). 

In August 2004, the RO granted service connection for a 
gynecological disability, assigning a 10 percent evaluation 
effective April 4, 2004, under 38 C.F.R. § 4.117, DC 7629.  
The May 2006 rating decision on appeal increased the 
Veteran's rating for her gynecological disability to 30 
percent disabling, effective April 14, 2005, under 38 C.F.R. 
§ 4.117, DC 7629.  

Under DC 7629 a 30 percent rating is assigned for pelvic pain 
or heavy or irregular bleeding not controlled by treatment; 
and a 50 percent rating is assigned for lesions involving 
bowel or bladder confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled by treatment, and 
bowel or bladder symptoms.  38 C.F.R. § 4.116, DC 7629.  

In August 2004, the RO granted service connection for a right 
ankle sprain disability, and right ankle laxity, assigning 
separate 10 percent evaluations effective April 4, 2004, 
respectively under 38 C.F.R. § 4.71a, DCs 5271 and 5299-5262.  
The Veteran's 10 percent ratings for her right ankle 
disabilities were continued in the May 2006 rating decision 
on appeal under the same diagnostic codes.  

The ankle can be rated under Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 4.71a.  Some of these 
diagnostic codes are based on specific range of motion 
criteria and limitation of motion of the ankle.  

The Veteran had VA examinations, as directed by the March 
2009 Board remand, to assess the severity of her 
gynecological disability and right ankle disabilities in 
August 2009, however the gynecological disability examiner 
failed to address the specific criteria for a higher rating 
for the Veteran's gynecological disability, and the VA right 
ankle examiner failed to conduct any range of motion testing 
regarding the right ankle.  Hence, these examinations are not 
adequate to rate the Veteran's service-connected disabilities 
and new medical examinations are needed prior to appellate 
review.  See 38 C.F.R. § 3.159(c)(4); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (noting that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated).  

The appellant is hereby notified that it is her 
responsibility to report to any scheduled examination(s) and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  Schedule the Veteran for VA medical 
examination for the purpose of determining 
the current severity of her service-
connected endometriosis with left 
hemorrhagic cyst, left oophorectomy, and 
right salpingectomy and postoperative scar 
with thrombocythemia, disability.  

The examiner must specifically address 
whether the Veteran's disability manifests 
lesions involving bowel or bladder 
confirmed by laparoscopy, pelvic pain or 
heavy or irregular bleeding not controlled 
by treatment, and bowel or bladder 
symptoms.  See 38 C.F.R. § 4.116, DC 7629.  

2.  Schedule the Veteran for VA medical 
examination for the purpose of determining 
the current severity of her right ankle 
disabilities.  

The examiner must conduct range of motion 
testing and address the specific criteria 
listed in Diagnostic Codes 5270, 5271, 
5272, 5273, and/or 5274.  38 C.F.R. § 
4.71a.  

The claim file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination(s) and 
that review should be noted in the 
examination(s) report.  A rationale for 
all medical opinions must be provided.

3.  Thereafter, any additional development 
needed should be accomplished and the 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, not previously provided, and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


